Lyon, J.
This is an action for the recovery of real property. The complaint alleges that the plaintiff is the owner in fee of “ the north twenty feet of lot No. one, in Block No. eight in the old plat of La Crosse, now city of La Crosse,” and is entitled to the possession thereof, and that the defendants unlawfully withhold from him the possession of said premises, etc.
The answer of the defendants denies that the plaintiff is the owner or entitled to the possession of the premises in controversy, and also denies that they unlawfully withhold from him the possession thereof. It also alleges that the defendant Burns is the owner in fee of such premises.
A jury trial was waived by the parties, and the *475cause was tried by the court without a jury. The circuit judge found as facts, that “ on the 14th day of January, 1867, the city of La Crosse executed and delivered to the plaintiff four several tax deeds, bearing date January 14, 1867, all of which were duly acknowledged so as to entitle the same to be recorded, and the same were afterwards duly recorded in the office of the register of deeds of the county of La Crosse, to wit, on the 15th day of January, 1867. These deeds convey to the plaintiff the ..north twenty (20) feet of lot one (1) in Block eight (8) in the original plat of La Crosse. The premises in all the deeds are described in the same manlier as described in the complaint, except as to one of the deeds, which conveys the north eighteen feet of the same lot;” and that “ the boundary lines of the lot in question do not run due east and west or north and south, but that the northerly and southerly boundary lines of said lot run south 65 degrees east, and the easterly and westerly boundary lines of said lot run south 25 degrees west, and at right angles with said northerly and southerly boundary lines.”
As conclusion of law the circuit judge found, “ that the said deeds are void on account of the defective and uncertain description of the premises contained therein, both as to quantity and location, and that the defendants are entitled to judgment in their favor.”
Judgment was therefore entered for the defendants, dismissing the complaint, and for the costs of the action; from which judgment the plaintiff has appealed to this court.
The principal question presented by this appeal is: Are the tax deeds conveying the north twenty feet of the lot void, by reason of the fact that the northerly line of this lot deflects 25 degrees from a due east and west course ?
Chapter 53 of the General Laws of 1866 provides as follows: “ In all advertisements, certificates, papers *476or proceedings relating to the ***** assessment and collection of taxes, and proceedings founded thereon, ***** any description of lands which shall indicate the land intended with ordinary and reasonable certainty, and which would be sufficient between grantor and grantee in an ordinary conveyance, shall be sufficient.”
This act was passed before the execution of the tax deeds to the appellant above mentioned, and is applicable thereto. Orton v. Noonan, 23 Wis. 103; Delorme v. Ferk, 24 Wis. 201.
In addition to the facts found by the circuit judge, it was proved on the trial that lot one (1) in Block eight (8) is sixty feet wide on Front street, and one hundred and fifty feet deep on State street, which last named street is the northerly boundary of the lot; and that the only assessment of said lot in 1857 was by the descriptions of the north twenty feet and the south forty feet thereof. One of the tax deeds was given upon the sale for the unpaid taxes of that year. It further appeared by the testimony of W. R. Sill, that the line on the northerly side of the lot was usually called the north line or side, and that on Front street the west line. Mr. Sill was called by the plaintiff, and this testimony was elicited on his cross-examination.
We have seen that the description of the land in the tax deeds is sufficient if it indicates the land intended to be conveyed with reasonable certainty, and that in deciding upon the sufficiency of such description we are to be governed by the rules which are applicable to a case between grantor and grantee in an ordinary conveyance. Laws of 1866, ch. 53, supra.
These rules, so far as they are applicable to the question under consideration, are correctly stated by Mr. Justice Downer, in Schmitz v. Schmitz, 19 Wis. 207. He says: “ Deeds are to be interpreted according to their subject-matter, and such construction *477given to them as will carry out the intention of the parties, when it is legally possible to do so consistently with the language of the instruments. If the language of the instrument is vague and general, or there is a latent ambiguity, parol evidence is admissible of any extrinsic circumstances tending to show definitively what things were intended by the parties; not that such evidence enlarges or diminishes the estate granted or premises conveyed, but it identifies the subject-matter on which the deed operates.” P. 210. See also, Waterman v. Johnson, 13 Pick. 264; Hall v. Dover, 36 N. H. 573.
Applying these rules to the facts proved upon the trial, we are of the opinion that the tax deeds indicate, with ordinary and reasonable certainty, that the land intended to be conveyed thereby is a piece twenty feet wide along the northerly line of the lot, extending the whole length or depth thereof from Front street to the rear of the lot. We think no court would hesitate thus to interpret an ordinary conveyance containing a like description.
If there is any ambiguity in the tax deeds, it is a latent ambiguity, and may be explained by parol evidence. Burrill’s Law Dictionary, title “ Ambiguity.” And the same was fully explained by the evidence of Sill, which is uncontradicted.
It follows from these views, that the objections to the questions put by the counsel of the appellant to the witnesses Sill, Overbaugh and Steinlein, should have been overruled, and the witnesses permitted to answer ; * but at most their testimony, had it been received, would have been cumulative.
*478It follows also, that the reason given by the circuit judge for excluding the proposed amendment to the complaint, to wit, that parol evidence of extrinsic facts could not he received to explain the description in the deeds, was erroneous * But I think that the amendment was properly rejected for other reasons. The original - complaint is in the usual form of complaints in actions of like character; and under it all evidence was admissible which would have been admissible had it been amended as proposed. Moreover, the original complaint is in strict compliance with the requirements of the statute; and the proposed amendment contained little more than the evidence upon which the appellant relied to maintain his action. R. S. ch. 141, sec. 4.
The judgment of the circuit court must be reversed; and because the judgment appears to be in the nature of a nonsuit, a new trial is awarded.
By the Court.—Judgment reversed, and new trial awarded.